O’Brien, J.
(dissenting):
This is the usual action for an injunction and damages. The premises consist of two lots of land on the easterly side of Columbus avenue near Ninety-eighth street, known by the street numbers 783 and 785 Columbus avenue. Each lot has a frontage of twenty-five feet and a depth of seventy-four feet. Upon the premises are two flat houses,'five stories high, with stores on the ground floor and apartments for two families on each of the floors above. The plaintiff purchased these houses in January, 1888, for $21,500 each. The elevated railroad, in Columbus avenue, was built in 1878.
The question presented is, does the evidence show that these premises suffered any consequential damages, fee or rental, by reason of the construction and Operation of the road?
It is conceded that prior to the construction of the road the locality was vacant and unimproved, and lots were worth from $2,000 apiece in 1876 to $3,500'in 1879, and, according to defendant’s expert, are now worth from $17,500 to $18,000. This, increase in value was contemporanous with the construction of the-road and was followed by extensive building operations, which took place earlier and more rapidly on Columbus avenue than on any of' the other parallel avenues. The extent of the population which moved into that territory is to some degree shown by the fact that: the increase in traffic was from 27,380 for three months in 1879 to-over 3,000,000 for the year 1893. It also appears that before the ■ building of the road lots fronting on Central Park were more ■ valuable than those on Columhus avenue between the same cross-streets, while now the reverse is true; and though increased facili- • ties in the way of cable and other surface roads have made this. property easier of access, it is beyond dispute, upon the evidence,., that before their advent the elevated road had given a great stimulus • to property in this section of the city and greatly enhanced the-value of lots.
To such a condition the language of the court in the Book-man case (Bookman v. N. Y 7. El. R. R. Co., 147 N. Y. 298) is apposite: “Where an elevated street railroad enters a,. vacant and uninhabited locality, which normal growth has. not effectively reached, which improvement has not seriously-*402touched, which remains to be developed and which has no element of growing value except such as lies in hope and expectation, and thereupon and ■ thereby population and growth, tending elsewhere, are diverted to the new line of rapid transit, and build up the vacant locality, creating a demand for lots and a steady and persistent increase of values, both directly on the line and in the side •streets near by; the only reasonable and sensible inference is, that the increased values are the sole and substantial product of the newly opened line which has brought prosperity, to a neglected locality. So far as normal growth or incoming population has had anything to do with the increase of value, they are themselves as operating causes due to the new mode of access, and in no respect separate from, or independent of it.” And in that case, although there was evidence to show that, in the streets just oft the line of the road the increase was greater, the court refused to give any weight to such testimony and followed the Bóhm case (Bohm v. Metr. El. Ry. Co., 129 N. Y. 576) in which, upon similar evidence appearing, an award of damages was denied.
The evidence showing the growth and. development and increase of values in this locality, and the extent thereof, is affirmed by every witness except one expert on behalf of the plaintiff, who, while admitting such increase in values contemporaneous with, and subsequent to, the building of the road, does not place it as high as the other witnesses. As shown, however, this man testified that he had been a broker but about five months and that his business, prior to that time, had been that of a builder, and his cross-examination shows very little familiarity with the purchase and sales of property, and cannot be regarded ■ as outweighing that of the three •experts presented on behalf of the defendant, who had extensive dealings in property on the line of the road in that section and who were familiar with values,-having themselves been engaged in buying and selling such property.
There is upon the question of rental damage plaintiff’s own testimony that, shortly after buying the property, he slightly reduced the rent of tenants above the stores, the store rent remaining the same since the purchase. That this fact of a slight reduction in rents just about the time the plaintiff purchased, in order to make them conform to the rental value, is not, standing by itself and *403unexplained, proof of rental damage, has been held in two cases, McCready v. Met. El. R. Co. (76 Hun, 531) and Storm v. N. Y. El. R. R. Co. (82 Hun, 11).
It thus appears from the testimony that the property has steadily increased in value, both fee and rental, since the construction of the elevated road, and that such increase has been due to the existence of the road. The conclusion, therefore, that the road was a benefit and not an injury to this property, is not impaired- by the fact appearing that by reason of the construction of other means of transit in the way of surface roads, east and west, an additional impetus was given to the value of properties which derived benefits from the means of access thus furnished, and which, therefore, by reason of the greater advantages, show a slightly greater increase in values than these premises along the elevated road. It is true that the question i§ to be viewed, not as to the benefits conferred upon property in the past, but as correctly stated in the prevailing opinion, as to “ whether or not the'maintenance or operation of this road is an injury or benefit td the plaintiff’s property at the present time.” And this, I think, is to be determined by the answer to the question propounded: “ If this road were now removed with existing conditions, with existing methods of transfer from the plaintiff’s property to the other parts of the city, would plaintiff’s property be worth now more or less than it is with the road maim tained and operated ? ” While the inference may be drawn from all the testimony of values that such value would be less, we are not confined to that in view of the testimony furnished by one of plaintiff’s own witnesses, who gave it as his opinion that rents in this district would be reduced one-third if the advantages of the elevated road were withdrawn. And in the recent case of O'Reilly v. N. Y. El. R. Co. (148 N. Y. 347), the court in commenting with approval upon the cases of Hunter v. Man. Ry. Co. (141 N. Y. 281) and Doyle v. Met. Ry. Co. (136 -id. 505), then referred to the Bookman Case (supra), saying: “ It was held that the decree recovered by the plaintiff was erroneous, in view of the fact that the finding that the plaintiff’s property was injured by the railroad over and above all benefits conferred, was wholly unsupported by the proof. The theory adopted in that case by the court in its-decision was, practically, that if benefits only are shown to have been *404caused, as the result of the construction and operation of the elevated . railway,' the "complainants are without right to equitable relief, as well as not entitled to‘ any award of damages.”
So here I fail to find any evidence of. resultant damage, the record disclosing that such as may have been caused by the building of the road in front of these premises was more than offset by the advantages which they derived in the past and are now deriving as the result of the construction and operation of the road.
The record,- therefore, having failed to show that there was any consequential damage inflicted, either rental or fee> the learned trial judge was justified in dismissing the complaint, and the judgment appealed from should be affirmed.
Judgment reversed and new trial ordered, with costs to appellant to abide event.